Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Kory Kotrba on February 11, 2021.
The application has been amended as follows: 
(i) In the Specification, at the end of paragraph [0038], insert the following:
--For example, polymerizing ethylene in presence of a catalyst system in a reactor to form polyethylene, wherein the catalyst system comprises a first catalyst and a second catalyst, wherein the first catalyst is fed in a slurry to the reactor and the second catalyst is fed in a solution that is mixed with the slurry, wherein a molar ratio of the first catalyst to the second catalyst after the slurry and solution have been mixed to form the catalyst composition is from 500:1 to 1:500; and during polymerizing the ethylene, adjusting reactor conditions including at least one of hydrogen concentration, and comonomer concentration and an amount of the second catalyst fed to the reactor to control melt index (MI) and density of the polyethylene based on a target melt flow ratio (MFR) in a range of from 20 to 60, wherein the MFR is a ratio of flow index l21/I2, and wherein the density is in a range of from 0.912 to 0.940 g/cm3 as measured in accordance with ASTM D-792, the polyethylene having a value for Mw1/Mw2 of at least about 2.0 or more, wherein Mw1/Mw2 is a ratio of a weight average molecular weight (Mw1) for a first half of a temperature rising elution (TREF) curve to a weight average molecular weight (Mw2) for a second half of the TREF curve; and a value for Tw1-Tw2 of less than about -15°C, 
(ii) In claim 17, (a) in line 8, replace “MFR” with -- l21/I2--; and (b) in line 10, after “about 2.0” insert --or more--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The amended claims have further limited the polyethylene to have a melt flow ratio (l21/I2) in a range of from 20 to 60, Mw1/Mw2 of at least about 2.0 or more, and Tw1-Tw2 of less than about -15°C.  The cited prior art does not teach or reasonably suggest an ethylene polymer having those characteristics of the instant claims, therefore, the rejections of the previous Office Action are withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765